Exhibit 10.28

 

INTEGRATED MARKETING AGREEMENT

 

                THIS AGREEMENT (“Agreement”) is entered into as of the 16th day
of October, 2001, by and between Deere & Company, a Delaware corporation
(“Deere”), and Hitachi Construction Machinery Co., Ltd., a Japan corporation
(“Hitachi”).

 

RECITALS

 

                A.            On May 16, 1988, Deere and Hitachi (collectively
“the Parties”) entered into a Joint Venture Agreement (“J V Agreement”) to
establish a facility in North America for the manufacture and distribution of
excavators, mining equipment, attachments, components and repair parts (the
“Products”) of the types designed and manufactured by Deere in the United States
and by Hitachi in Japan.

 

                B.            Pursuant to the J V Agreement, the Parties formed
a close corporation under the General Corporation Law of Delaware known as
Deere-Hitachi Construction Machinery Corporation (“Deere-Hitachi”), and since
its formation Deere-Hitachi has carried on the business contemplated by the J V
Agreement.

 

                C.            The geographic territory for the distribution of
the Products produced under the JV Agreement was defined as: North America,
Central America and South America (the “Territory”).

 

                D.            Marketing of Deere-branded Products produced under
the J V Agreement has been and continues to be the responsibility of Deere &
Company or one of its subsidiaries (for purposes of this Agreement, John Deere
Construction and Forestry Company)(“JDCFC”); marketing of Hitachi-branded
Products has been and continues to be the responsibility of Hitachi Construction
Machinery (America) Corp. (“HCMA”) and Hitachi Construction Machinery Canada
Ltd. (“HCMC”), both subsidiaries of Deere-Hitachi.

 

                E.             Deere and Hitachi are now desirous of
implementing operational efficiencies in the marketing of the Products within
the Territory which will address market share declines in both their
distribution channels, allow for greater flexibility in responding to economic
conditions, and enable the Parties to compete effectively with larger integrated
manufacturers of excavators, as well as certain mining equipment, including
mining excavators, shovels and trucks.

 

 

170

--------------------------------------------------------------------------------


 

COVENANTS

 

                IN CONSIDERATION of the premises and the mutual covenants of the
Parties set forth herein, the Parties hereto agree as follows:

 

ARTICLE I

Reorganization of Product Marketing within the Territory

 

                1.1           Integration of Marketing Organizations.  Deere and
Hitachi shall cause the integration of the marketing functions of HCMA, HCMC and
JDCFC into a single operating unit responsible for the distribution of products
within North America, Central America and South America. Integration shall
include the dissolution of HCMA and HCMC and the transfer of their assets to
Deere-Hitachi. The parties shall act in good faith and take such actions as are
necessary to effectuate the dissolution, transfer of assets and integration of
their marketing organizations.

 

                1.2           Operations following Integration.  Following the
integration of HCMA and HCMC into Deere-Hitachi as provided in Section 1.1,
JDCFC shall assume sole responsibility for the distribution of Products within
the Territory. It is the intent of the Parties that JDCFC shall function as, and
perform the types of services following the Integration as HCMA, HCMC and JDCFC
separately performed prior to the Integration. The integration shall commence as
soon as practicable after the execution of this Agreement, but no later than 1
January 2002 and be completed by 31 December 2002.

 

                1.3           Purposes.  The Parties agree that integration of
their respective marketing organizations will result in substantial cost
reductions through the sharing of common marketing and product support systems,
consolidation of facilities, as well as realize synergies through a common parts
distribution system. The purpose of this integration, therefore, is to implement
operational efficiencies in the distribution of the Products within the
Territory, to address market share declines in both their distribution channels,
achieve greater flexibility in responding to economic conditions, and to enable
the Parties to compete effectively with larger integrated manufacturers of
excavators, as well as mining equipment, including mining excavators, shovels
and trucks.

 

It is the mutual understanding between the Parties that this Agreement will be
accomplished by maintaining and expanding the total business in the Territory.

 

171

--------------------------------------------------------------------------------


ARTICLE II

Consolidation of Facilities

 

                2.1           Houston, Toronto and Vancouver.  The Houston,
Toronto and Vancouver facilities will be closed, and the activities conducted at
such facilities shall be assumed by JDCFC at facilities operated by JDCFC. The
Parties agree that upon closure of these operations Deere-Hitachi will take the
necessary steps to terminate the Toronto and Vancouver leases, and to close the
Houston facility.

 

                2.2           Staffing.  As the Houston, Toronto and Vancouver
operations are closed, the management of JDCFC will determine which of the
employees at these facilities will be retained as employees of the integrated
organization. The Parties also agree that Hitachi will designate a senior
manager who will be appointed to a position within the JDCFC marketing
organization, with responsibility for the Hitachi division of JDCFC, and
reporting to JDCFC’s Director of North American Operations. Hitachi will also
designate an additional senior manager to serve on the Quality Council of JDCFC
and reporting directly to the President of JDCFC. JDCFC shall have the right to
approve both senior managers designated by Hitachi, provided that such approval
is not unreasonably withheld. Additional Hitachi personnel will be assigned to
JDCFC to support the integrated excavator and mining business as determined by
JDCFC Management.

 

ARTICLE III

Expansion of Products

 

                3.1           Mining Equipment.  The Parties agree that mining
equipment, described as rigid frame haul trucks, shovels and excavators greater
than 100 metric tons (MT), currently being distributed in the Territory by
Deere-Hitachi will be distributed by JDCFC pursuant to the terms of a separate
Distribution and Consignment Agreement substantially in the form attached hereto
as Exhibit A.

 

                3.2           Euclid Trucks.  Euclid-Hitachi Heavy Equipment,
Ltd. (“Euclid-Hitachi currently distributes a rigid frame haul truck for use in
mining, under the Euclid-Hitachi brand name. The Parties agree that this product
will be distributed by Deere-Hitachi and they shall cause Deere-Hitachi to enter
into a Distribution and Supply Agreement with Euclid-Hitachi for this purpose
substantially in the form attached hereto as Exhibit B. Deere -Hitachi will also
supply the Euclid-Hitachi brand rigid frame haul truck to JDCFC for distribution

 

172

--------------------------------------------------------------------------------


through the integrated distribution organization pursuant to a separate
Distribution and Consignment Agreement substantially in the form attached hereto
as Exhibit C.

 

                3.3           Growth Potential.  The Parties acknowledge the
importance of supporting the growth and profitability related to the
distribution of mining products, and will work toward maintaining and improving
the distribution of that product line by adding other complimentary products
which may be necessary to grow the business.

 

                3.4           Protection Against Marketing Losses.  The Parties
agree that operating losses associated with the distribution of excavators > 100
MT, shovels, rigid frame haul trucks together with components, attachments and
repair parts for such excavators, shovels and haul trucks (“Mining Products”)
shall not be charged against the Integrated Marketing Organization. Accordingly,
any such losses shall be charged to Hitachi, and not to the Integrated Marketing
Organization in arriving at the Parties’ profit sharing under this Agreement.

 

ARTICLE IV

Distribution of Product

 

                4.1           Dealer Network.  The Parties agree that to
accomplish the objectives of an integrated marketing organization it will be
necessary to move toward a single unified distribution system comprised of the
best qualified retail dealers from both organizations. This will be accomplished
by appointing the existing qualified Deere dealer or the qualified consolidating
Hitachi dealer to represent a unified product line (possible examples: Wajax,
Burress, Rudd, AIS, Formula, Ahern, CMI Alaska, Arnold, Elliot & Franz, Howell,
Peco, Romco, Trax GA, or Trax AL). JDCFC will consult with Hitachi in selecting
dealers, provided, however, that JDCFC shall have the right to make final
decisions in such dealer selections. Dealer selections will be made in a manner
that supports a long-term unified distribution channel.

 

                4.2           Timing.  Existing open areas will be rationalized
immediately following the execution of this Agreement. However, to allow for a
smooth transition, the evaluation and unification of the distribution channel
will be completed within a period of three (3) years from the date of this
Agreement.

 

                4.3           Business Plan.  The Parties recognize the
importance of proceeding expeditiously toward accomplishing the purposes of the
integrated marketing organization and agree to develop a 5-year business plan
for the

 

173

--------------------------------------------------------------------------------


organization, and to use their best efforts in achieving the plan.

 

ARTICLE V

Litigation

 

                5.1           Product Litigation.  The procedures for resolving
claims and conducting the defense of litigation involving excavators below 100
MT distributed by the integrated marketing organization, as well as the payment
of the related costs, shall be those set forth in the Product Liability Sharing
Agreement between the Parties dated August 16, 1993.

 

                5.2           Other Litigation.  The procedures for resolving
claims and conducting the defense of all litigation other than product
litigation shall be those set forth in the Product Liability Sharing Agreement
between the Parties dated August 16, 1993, provided, however, that all the
related costs of product claims and lawsuits involving or related to excavators
greater than 100 MT, mining shovels and mining trucks shall be the sole
responsibility of and paid by Hitachi. All other litigation costs related to or
arising out of implementing this Agreement, including the payment of claims,
lawsuits, attorneys and consultants’ and related fees, shall be treated as
integration expenses and shared by the Parties in the same proportion as the
sharing of profits and/or losses of the integrated marketing organization.

 

ARTICLE VI

Sharing the Profits of Integration

 

                6.1           General Rule.  The profits derived from
distributing Product within the Territory for periods beginning on or after
January 1, 2002, shall be shared as follows: Deere 60%; Hitachi 40%. The Parties
agree that profits from the integrated of Products shall be determined in
accordance with Generally Accepted Accounting Principles (“GAPP”). The Parties
further agree to distribute such profits in accordance with a methodology
preferred by Hitachi, taking into account the method most beneficial to both
Parties.

 

                6.2           Pricing.  The Parties agree that beginning January
1, 2002, all Products (whole goods, components, attachments and service parts),
purchased by all Deere affiliated companies, including Deere-Hitachi, from
Hitachi for distribution within the Territory will be sold to such Deere
affiliates at the prices and in accordance with the terms of the pertinent
Supply Agreement

 

174

--------------------------------------------------------------------------------


between Hitachi and the Deere affiliate, including, but not limited to the
Supply Agreement with Deere-Hitachi dated May 16, 1988, as amended; the
Component Supply Agreement with Industrias John Deere S.V. de C.V., dated April
28, 1995, as amended; and the Supply Agreement with Industrias John Deere S.A.
de C.V., dated May 1, 1996, as amended. The Parties further agree that all
agreements between Hitachi and Deere affiliates will be amended to carry into
effect the pricing provisions of this IMA.

 

                6.6           Cost Reduction.  The Parties agree that to
maintain and improve competitiveness in the Territory certain cost reduction
initiatives must be implemented for whole goods, components and attachments, and
agree that beginning January 1, 2002, Hitachi shall reduce the costs of whole
goods, components and attachments in accordance with the Supply Agreement
between Hitachi and Deere-Hitachi dated May 16, 1988, as amended.

 

ARTICLE VII

Organization Structure

 

                7.1           Corporate Governance.  HCMA and HCMC will cease
their corporate existence upon Integration of the Parties’ marketing
organizations, and their functions will be absorbed by JDCFC. The corporate
structure and governance of Deere-Hitachi will continue as set forth in the
Parties’ J V Agreement dated May 16, 1988, as amended. The corporate structure
and governance of JDCFC will not be affected by this Agreement except that
Hitachi senior managers and employees shall be appointed to support the
integrated operations in accordance with Section 2.2.

 

ARTICLE VIII

Branding of Products

 

                8.1           Both Deere-branded and Hitachi-branded Products
are currently being marketed through the distribution channels of HCMA, HCMC and
JDCFC. The Parties agree that during the transition to a unified marketing
organization, both brands will continue to be distributed. However, after
unification of their respective marketing organizations, the Parties agree to
evaluate the desirability of adopting a common excavator product brand (possible
example: Deere-Hitachi), except that mining products will continue to be
distributed under the Hitachi brand, indefinitely.

 

175

--------------------------------------------------------------------------------


ARTICLE IX

Term and Termination

 

                9.1           Term.  This Agreement shall become effective as of
the date hereof and shall continue in full force and effect for an indefinite
term hereafter unless terminated in accordance with the provisions of the
Parties’ J V Agreement dated May 16, 1988.

 

                9.2           Termination.  Each of Deere and Hitachi shall have
the right to terminate this Agreement upon the happening of any of the events
enumerated in Section 9.2 of the J V Agreement dated May 16, 1988, provided
however, that this Agreement may not be terminated unless the J V Agreement is
also terminated.

 

                9.3           Liquidation and Dissolution.  In the event that
this Agreement is terminated, the Parties agree that they shall take such action
as is necessary to cause the Board of Directors of Deere-Hitachi to adopt a plan
of liquidation and dissolution of the J V, including all operations contemplated
under this Agreement, all in accordance with the terms of Article IX of the J V
Agreement.

 

ARTICLE X

Miscellaneous

 

                10.1         Binding Effect.  This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Each party hereto shall use its best efforts to cause
the members of the Board of Directors of Deere-Hitachi to cause Deere-Hitachi to
agree to be bound by all of the terms and conditions of this Agreement, as well
as any ancillary agreements required to give it effect, as though it were a
party hereto and thereto.

 

                10.2         Entire Agreement.  This instrument and the exhibits
attached hereto supersede all prior understandings and agreements of the Parties
with respect thereto, and shall operate as additions to their J V Agreement
dated May 16, 1988.

 

                10.3         Amendment and Modification.  The Parties hereto may
amend,

 

176

--------------------------------------------------------------------------------


modify and supplement this Agreement in such manner as may be agreed upon by
them in writing.

 

                10.4         Governing Law.  This Agreement is executed in
English, which shall be the controlling text and this Agreement and all related
agreements (unless otherwise agreed) shall be governed by and construed in
accordance with the laws of the State of Illinois applicable to contracts made
and to be performed therein.

 

                10.5         Required Approvals.  The actions contemplated by
this Agreement will be implemented only after any and all necessary reviews,
consents or approvals are completed or obtained from the appropriate
governmental authorities, if any.

 

                10.6         Execution in Counterpart.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original.

 

                10.7         Headings.  The descriptive headings in this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement.

 

                10.8         Severability.  If any term, restriction or covenant
of this Agreement is deemed illegal or unenforceable under the laws of the State
of Illinois (or any other law deemed by a court of competent jurisdiction to be
controlling), or if any application of any term, restriction or covenant of this
Agreement to any person or circumstance is deemed illegal or unenforceable, the
Parties shall in good faith negotiate changes to the unenforceable term,
restriction or covenant so that the original intent of such term, restriction or
covenant is preserved insofar as is permissible by law.

 

                10.9         Notices.  Any notice, request, information or other
document given hereunder to any of the parties by any other party shall be in
writing and sent to those persons identified, and in accordance with the terms
of Section 10.8 of the Parties J V Agreement dated as of May 16, 1988.

 

                10.10       Arbitration.  Any controversy or claim arising out
of or relating to this Agreement, or the breach thereof, which is unresolved
within 90 days (or such other period as may be established by mutual agreement
of the Parties) of first written notification by either party, shall be settled
by binding arbitration in accordance with the terms of the Parties’ J V
Agreement dated as of May 16, 1988.

 

                10.11       Assignment.  Neither Hitachi nor Deere shall assign
its rights or obligations pursuant to this Agreement except with the prior
written consent of

 

177

--------------------------------------------------------------------------------


the other party.

 

                10.12       Reaffirmation of J V Agreement.  The provisions of
this Agreement shall constitute additions to the Parties’ J V Agreement dated
May 16, 1988, and except as modified by this Agreement, the J V Agreement shall
remain in full force and effect.

 

                10.13       Amendments to Supply Agreements.  Amendment to the
Supply Agreement between Hitachi and Deere-Hitachi dated May 16, 1988, is
attached hereto as Exhibit D, and Amendment to the Supply Agreement between
Deere and Deere-Hitachi dated May 16, 1988, is attached hereto as Exhibit E.

 

                IN WITNESS WHEREOF, the Parties have executed this Agreement on
the day and year first above written.

 

DEERE & COMPANY

 

By:

/s/ Pierre E. Leroy

 

 

Name:

Pierre E. Leroy

 

Title:

President, Worldwide Construction Equipment

 

 

Division & Deere Power Systems Group

 

 

HITACHI CONSTRUCTION MACHINERY CO., LTD

 

By:

/s/ Ryuichi Seguchi

 

 

Name:

Ryuichi Seguchi

 

Title:

President & CEO

 

 

178

--------------------------------------------------------------------------------